UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6220



LAWRENCE MORGAN JACKSON,

                                             Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; PIEDMONT REGIONAL
JAIL; MR. BARLOW, Superintendent; MR. MAR-
SHALL, Captain; LIEUTENANT WINNE; DOCTOR
GORDEN; JAILORS; MRS. WRIGHT, Nurse,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-131-2)


Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Morgan Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint without prejudice for failure to ex-

haust administrative remedies. The district court properly required

exhaustion of administrative remedies under 42 U.S.C.A. § 1997e(a)

(West Supp. 1997). Because Appellant did not demonstrate to the
district court that he had exhausted administrative remedies or

that such remedies were not available, the court's dismissal of the

action, without prejudice, was not an abuse of discretion. We

therefore deny leave to proceed in forma pauperis and dismiss the
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2